DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment’s and remarks filed 04/30/2021, are acknowledged. 
	The specification filed 04/30/2021 has been reviewed and the objections are withdrawn. 
	
Response to Arguments
	Applicant’s remarks with respect to rejections under 35 U.S.C. 112(b) are persuasive in regards to claim 8, therefore, the rejection has been withdrawn.   
	Applicant’s remarks with respect to the prior art rejections under 35 U.S.C. 102 as being anticipated by Li (US 2013/0109948) on p. 8-10 have been fully considered and are not persuasive. 
	Regarding claim 1, applicant argues on p. 8-10 that Li fails to disclose an integrated signal. The examiner respectfully disagrees.  The Specification fails to provide a specific definition for what “integrated signal” is to comprise, mean, or represent.  As broadly and reasonably understood, to “integrate” is defined as “to incorporate into a larger unit” or “to unite with something else”.  See Merriam-Webster online.  Li, for example, discloses “pre-process 320 may apply a predetermined set of processing operations to the signal…to produce input signal 316…such as performing A/D conversion….In some embodiments, A/D conversion may be performed by processor 312…signal 316 may be coupled to processor 312…processor 312 may perform time domain calculations, spectral domain calculations, time-spectral transformations…Processor 312 may perform any suitable signal 
	Applicant’s remarks with respect to dependent claims 5-7 on p. 10 have been fully
considered. However, applicant relies on supposed deficiencies with how the independent claim was
addressed. The rejections are maintained on the same grounds previously presented.
	Applicant’s remarks with respect to the prior art rejections under 35 U.S.C. 103 in view of Li and Sabol on p. 10 supposed deficiencies with how the independent claim was addressed. The rejections are maintained on the same grounds previously presented.

Claim Interpretation	 
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


1.	“light irradiation unit” in claim 1 and those dependent therefrom  
2.	“acoustic wave receiving unit” in claim 1 and those dependent therefrom 
3.	“analog-to-digital conversion unit” in claim 1 and those dependent therefrom 
4.	“integration unit” in claim 1 and those dependent therefrom 
5.	“communication unit” in claim 1 and those dependent therefrom 
6.	“signal processing unit” in claim 7 
7. 	“synchronization control unit” in claims 10 and 11
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appear to be the corresponding structure described for the 35 U.S.C. 112(f) limitations:
7.	“light irradiation unit” is found to correspond with semiconductor laser device, driving circuit, external trigger, synchronization control unit 112, and equivalents thereof.  
8.	“acoustic wave receiving unit” is found to correspond with an array of piezo elements or transducers, or equivalents thereof.    
9.	“analog-to-digital conversion unit” ” is found to correspond with an anti-aliasing filter, A/D conversion circuit, a memory, and equivalents thereof.  

11.	“communication unit” is found to correspond with an input buffer, communication module, and an antenna, or equivalents thereof.     
12.	“signal processing unit” ” is found to correspond with a field programmable gate array (FPGA), digital signal processor (DSP), signal processing circuit, or equivalents thereof.  
13. 	“synchronization control unit” is found to correspond with a switching circuit 105. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 2013/0109948).

Regarding claim 1, Li teaches in Fig. 2 a Iight irradiation unit (16, 44) configured to irradiate a subject (40) with Iight; 

an analog-to-digital converter (ADC) (70) configured to convert the electric signal into a digital signal;
an integration unit (312) configured to integrate a plurality of digitaI signals (paragraphs [0045]-[0047]) obtained after irradiating a subject with Iight multiple times and output an integrated signaI; and
a communication unit (wireless transceiver) configured to perform a communication of an integrated signal (Paragraphs [0049] and [0050]), " ... a wireless transceiver(not shown) may also be included in system 300 to enable wireless communication with other components of system 10".
Regarding claim 5, Li teaches the system of cIaim 1, wherein the acoustic wave receiving unit (18,318) configured to perform ultrasonic wave transmission. "In some embodiments, detector 18 may be a piezoelectric transducer which may detect force and pressure and output an electrical signaI via the piezoelectric effect" (paragraph [0033]). Therefore, Li teaches an acoustic wave receiving unit consisting of piezo elements capable of both transmitting and receiving ultrasonic waves.
Regarding claim 6, Li teaches the system of cIaim 1, wherein the Iight irradiation unit (16, 44) includes a Iight source constituted by including a plurality of semiconductor light emitting elements (Para. [0013], " ... photoacoustic system may use a Iight source, and any suitable Iight guides (e.g., fiber optics)", " ... the light source may be a laser or laser diode ... "; Paragraph [0024], " ... "sensor unit 12 may include multiple Iight sources ... ").

a signal processing unit (312) configured to obtain subject re lated information from the
communication unit (314). "Processor 312 may perform any suitable signal processing of signal 316 to filter signaI 316, such as any suitable band-pass filtering, adaptive filtering, closed-loop filtering, any other suitable filtering, and/or any combination thereof. Processor 312 may aIso receive input signals from additional sources (not shown)" (paragraph [0046]).


Regarding claim 12, Li discloses in at least Fig. 1, The ultrasonic probe according to Claim 1, wherein the communication unit transmits information related to either a probe identifier (ID) of the ultrasonic probe or a communication standard with which the ultrasonic probe is compliant (Para [0050], “In some embodiments, a wireless transceiver (not shown) may also be included in system 300 to enable wireless communication with other components of system 10 (FIGS. 1 and 2). As such, system 10 (FIGS. 1 and 2) may be part of a fully portable and continuous physiological monitoring solution. In some embodiments, a wireless transceiver (not shown) may also be included in system 300 to enable wireless communication with other components of system 10. For example, pre-processor 320 may output signal 316 (e.g., which may be a pre-processed photoacoustic signal) over BLUETOOTH, IEEE 802.11, WiFi, WiMax, cable, satellite, Infrared, any other suitable transmission scheme, or any combination thereof. In some embodiments, a wireless transmission scheme may be used between any communicating components of system 300.” Wherein the pre-processor 320 is seen as the communication unit, and wherein the compliant communication standard between the components of system 300 and the pre-processor 320 is BLUETOOTH)  

Regarding claim 13, Li teaches in Fig. 2, The ultrasonic probe according to Claim 1, further comprising a light source, wherein the communication unit transmits information related to the light source (Para [0027], “sensor unit 12 may be communicatively coupled to monitor 14 via a cable 24. Cable 24 may include electronic conductors (e.g., wires for transmitting electronic signals from detector 18), optical fibers (e.g., multi-mode or single-mode fibers for transmitting emitted light from light source 16), any other suitable components, any suitable insulation or sheathing, or any combination thereof. In some embodiments, a wireless transmission device (not shown) or the like may be used instead of or in addition to cable 24”; (Para [0026], “the sensor may be wirelessly connected to monitor 14 and include its own battery or similar power supply (not shown). Monitor 14 may be configured to calculate physiological parameters based at least in part on data relating to light emission and acoustic detection received from one or more sensor units such as sensor unit 12.” Wherein the wireless transmission of electrical signals from sensor unit 12 is seen as information related to the light source)

Regarding claim 14, Li teaches in Fig. 2, The ultrasonic probe according to Claim 13, wherein the information related to the light source is information related to any one of a wavelength of light emitted from the light source, a maximum frequency of light emitted from the light source, a life of the light source, and an amount of light emitted from the light source (Para [0026], “Further, monitor 14 may include a display 20 configured to display the physiological parameters or other information about the system”; (Para [0034], “encoder 42 may contain information about sensor unit 12, such as what type of sensor it is (e.g., where the sensor is intended to be placed on a subject), the wavelength(s) of light emitted by light source 16, the intensity of light emitted by light source 16 (e.g., output wattage or Joules), the mode of light source 16 (e.g., pulsed versus CW), any other suitable information, or any 



Regarding claim 15, Li teaches in Fig. 2, The ultrasonic probe according to Claim 1, further comprising a light source (Para [0013], “In some embodiments, the light source may be a laser or laser diode, operated in pulsed or continuous wave (CW) mode.”, wherein the communication unit transmits information related to the acoustic wave receiving unit (Para [0026], “the sensor may be wirelessly connected to monitor 14 and include its own battery or similar power supply (not shown). Monitor 14 may be configured to calculate physiological parameters based at least in part on data relating to light emission and acoustic detection received from one or more sensor units such as sensor unit 12.” Wherein the transmitted information is seen as being related to the acoustic wave receiving unit)

Regarding claim 16, Li teaches in Fig. 2, The ultrasonic probe according to Claim 1, wherein the information related to the acoustic wave receiving unit is information related to any one of a number of elements included in the acoustic wave receiving unit, a bandwidth of the acoustic wave received by the acoustic wave receiving unit, and a center frequency of the acoustic wave received by the acoustic wave receiving unit (Para [0026], “the sensor may be wirelessly connected to monitor 14 and include its own battery or similar power supply (not shown). Monitor 14 may be configured to calculate physiological parameters based at least in part on data relating to light emission and acoustic detection received from one or more sensor units such as sensor unit 12.” Wherein the acoustic detection received from one or more sensor units is seen as being related to any one of a number of elements included in the acoustic wave receiving unit)

Regarding claim 17, Li teaches in Fig. 2, The ultrasonic probe according to Claim 15, wherein information related to the ultrasonic probe is information related to any one of a number of bits of the analog-to-digital conversion unit, a remaining amount of a battery, and a communication speed of the communication unit (Para [0026], “the sensor may be wirelessly connected to monitor 14 and include its own battery or similar power supply (not shown). Monitor 14 may be configured to calculate physiological parameters based at least in part on data relating to light emission and acoustic detection received from one or more sensor units such as sensor unit 12.” Wherein the acoustic detection received from one or more sensor units is seen as being related the ultrasonic probe and related to any one of a number of bits of the analog-to-digital conversion)

Regarding claim 19, Li teaches in Fig. 2, The ultrasonic probe according to Claim 1, wherein the ultrasonic probe performs ultrasonic signal transmission and reception and photoacoustic reception alternately (Para [0026], “Monitor 14 may be configured to calculate physiological parameters based at least in part on data relating to light emission and acoustic detection received from one or more sensor units such as sensor unit 12.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 3 is rejected under 35 U.S.C. 103 as being u patentable over Li (US2013/0109948), in view of Sabol (KR 2005/0085711).
With respect to claim 3, Li teaches the probe set forth above.
However, the modified system of Li, does not teach an integration unit "configured to be able to perform division processing".
In an analogous processing field of endeavor, Sabol teaches computer aided diagnosis using division processing of integrated image data within a database (Diagnosis (CADX) to get heIp on your computer, paragraph 7) to prevent the overload of data observed by the computer or user.
It wouId have been obvious for one of ordinary skiII in the art before the effective fiIing date of the claimed invention to have modified the system disclosed by Li in view of Choi, with division processing of integrated signals within an integrated knowledge database (paragraph [0288]) to reduce noise, therefore, allowing for both the filtering of noise, increase in resolution, and the storage of subject information for computer-aided diagnosis (CAD).

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li ( US 2013/0109948), in view of Sabol (KR 2005/0085711), and further in view of Ebisawa (WO 2012/153479). 

With respect to claim 4, the modified system of Li in view of Sabol teaches the probe set forth above, but does not teach changing the number of times to perform the integration of digital signals. 
In an analogous processing field of endeavor, Ebisawa teaches adaptive signaI processing wherein processing is adaptively changing according to set signal parameter(s). "In this adaptive signaI processing, the weight vector W is adaptively changed and processed so as to optimize the output 
It wouId have been obvious for one of ordinary skiII in the art before the effective fiIing date of the claimed invention to have modified the system disclosed by Li in view of Choi, and further in view of Sabol, with adaptive signal processing to dynamically change the number of times to perform the integration of digital signals, thus, reducing processing volume, reducing image noise, and outputting a higher resolution ultrasound image reconstruction for effective patient diagnosis.

With respect to claim 20, the modified system of Li in view of Sabol teaches the probe set forth above, but does not teach wherein the integration unit changes a number of times to perform integration of the digital signals in accordance with a communication speed of the communication unit.
In an analogous processing field of endeavor, Ebisawa teaches adaptive signaI processing wherein processing is adaptively changing according to set signal parameter(s). "In this adaptive signaI processing, the weight vector W is adaptively changed and processed so as to optimize the output signal" (paragraph [0012]). Ebisawa discloses adaptive signal processing as a remedy for an "unrealistic level" of processing volume, wherein, a plurality of received ultrasound signals undergo a varying number of processing steps dependent on set parameters (e.g., matrix dimensions).” Wherein set parameters are seen as including communication speed of wireless transmission)
It wouId have been obvious for one of ordinary skiII in the art before the effective fiIing date of the claimed invention to have modified the system disclosed by Li in view of Choi, and further in view of Sabol, with adaptive signal processing to dynamically change the number of times to perform the . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2013/0109948), in view of Sabol (US KR 2005/0085711), in view of Ebisawa (WO 2012/153479), and further in view of Matsumoto (WO 2005/094701).

As recited, the claim encompasses a user observing the a mount of data stored in memory and manually adjusting imaging parameters, however, it does not seem that this is the applicant's intent.
Therefore, the Iimitation is interpreted for present examination purposes as follows:
Wherein, the signal processing unit is configured to decrease a repetition Frequency of the pulsed Iight emitted from the Iight irradiation unit, in a case where a data amount stored in memory is too large. 
With respect to claim 8, Li teaches a Iight irradiation unit (paragraph [0013]), a detector (paragraph [0033]) configured to receive acoustic waves, an analog-to-digital converter(ADC) (paragraph [0078]) to convert detected electrical signals into digital signals, and a wireless communication device (paragraph [0050]) to communicate between the sensor and the main body. However, the modified system of Li, in view of Sabol, does not teach control" performed to decrease a repetition frequency of the pulsed Iight emitted from the Iight irradiation unit".
Matsumoto teaches the control of multiple parameter including re petition frequency through feedback control performed by a processor within a database (paragraphs [0015] and [0021]).
It wouId have been obvious for one of ordinary skiII in the art before the effective fiIing date of the claimed invention to have modified the system disclosed by Li in view of Choi, with the control or 

Regarding claim 9, Li teaches in Fig. 2, the ultrasonic probe according to Claim 5.
However Li does not disclose, wherein the communication unit converts an ultrasonic wave signal obtained by transmitting the ultrasonic wave into a digital signal and sends the digital signal by the wireless communication.
In a similar field of wireless sensor systems and methods, Secor discloses wherein the communication unit converts an ultrasonic wave signal obtained by transmitting the ultrasonic wave into a digital signal and sends the digital signal by the wireless communication (Para [0285], “Ultrasonic fluid flowmeters and other existing instruments, sensors, and transmitter have analog outputs such as 0-5 volt, 0-10 volt, and 4-20 mA current loop. This Module uses the same basic foundation as the Digital Interface Module, but includes circuitry to convert the analog measurement to a digital value for wireless transmission.” Wherein the digital interface module is seen as the communication unit that converts an ultrasonic wave signal and sends the converted signal wirelessly) 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Li with a digital interface module that converts ultrasonic signals and transmits them wirelessly as disclosed by Secor.  
	The motivation being that one of ordinary skill in the art can apply a known method of enhancement as disclosed by the prior art to achieve predictable results (See MPEP 2143). 


s 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2013/0109948), in view of Nishioka (US 4,807,026).
	

Regarding claim 10, Li discloses the ultrasonic probe according to Claim 1, further comprising a synchronization control unit configured to control a timing of a light emission by a light source (Para [0038], “a time processing unit (TPU) 58 may provide timing control signals to light drive circuitry 60, which may control the activation of light source 16. For example, TPU 58 may control pulse timing (e.g., pulse duration and inter-pulse interval) for TO-PA monitoring system.” Wherein the time processing unit 58 is seen as the synchronization unit) 
However, Li does not disclose a timing of the wireless communication by the communication unit. 
In the field of electronic image pickup devices for endoscopes, Nishioka discloses in at least Fig. 1, a timing of the wireless communication by the communication unit (Col. 1, lines 56-60, “thereby reading out during each light-blocking period the electric charge accumulated in said solid-state image sensor and converting the thus read-out electric charge to an electric signal, to perform a display of a color image of the object under observation based on such electric signals.” Wherein a timing is used (light blocking period) in which information is read out, thus, this is seen as a timing of communication)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Li with a light blocking period for reading out an electric charge to an electric signal as disclosed by Nishioki. The teaching of Nishioki would have led one of ordinary skill to modify the prior art reference or to combine the prior art reference teachings to arrive at the claimed invention. 



Regarding claim 11, Li discloses the ultrasonic probe according to Claim 10, wherein the synchronization control unit controls the timing of the light emission by the light source and the timing of the wireless communication by the communication unit such that the time of the light emission (Para [0038], “a time processing unit (TPU) 58 may provide timing control signals to light drive circuitry 60, which may control the activation of light source 16. For example, TPU 58 may control pulse timing (e.g., pulse duration and inter-pulse interval) for TO-PA monitoring system.” Wherein time processing unit 58 is seen as the synchronization control unit) 
However, Li does not disclose a timing of the wireless communication by the communication unit. 
In the field of electronic image pickup devices for endoscopes, Nishioka discloses in at least Fig. 1, a timing of the wireless communication by the communication unit (Col. 1, lines 56-60, “thereby reading out during each light-blocking period the electric charge accumulated in said solid-state image sensor and converting the thus read-out electric charge to an electric signal, to perform a display of a color image of the object under observation based on such electric signals.” Wherein a timing is used (light blocking period) in which information is read out, thus, this is seen as a timing of communication)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Li with a light blocking period for reading out an electric charge to an electric signal as disclosed by Nishioki. The teaching of Nishioki would have led one of ordinary skill to modify the prior art reference or to combine the prior art reference teachings to arrive at the claimed invention. 


18 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2013/0109948), in view of Chiang (US 6,696,352). 
	
Regarding claim 18, Li discloses The ultrasonic probe according to Claim 1. 
However, Li does not disclose wherein the integrated signal contains header information that enables determination of a sequential order of transmission of the integrated signal.
In a similar field of ultrasound probes with integrated electronics, Chiang discloses wherein the integrated signal contains header information that enables determination of a sequential order of transmission of the integrated signal (Col. 10, lines 32-39, “A run consists of a one word header, which is interpreted by the VRAM controller, followed by zero or more actual data words which are used by the various modules. The headers (see Table 1) specify where the data in the run is destined, how fast it should be clocked out, and how many values there are in the run.” Wherein the use of a header relates to the transmission of data packets that allow for determination of the sequential order of transmission by a timestamp)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Li with a one word header that can be read by a computer to determine the sequential order of transmission as disclosed by Chiang. The motivation being the application of a known technique to improve similar devices in the same way, thus, allowing for analysis of data transmission speeds. 
	 






Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Li ( US 2013/0109948), in view of Sabol (KR 2005/0085711), in view of Ebisawa (WO 2012/153479), and in further view of Rothberg (US 9,592,030). 

Regarding claim 21, Li discloses The ultrasonic probe according to Claim 1, wherein the integration unit increases a number of times to perform integration of the digital signals and decreases the number of times to perform integration of the digital signals "In this adaptive signaI processing, the weight vector W is adaptively changed and processed so as to optimize the output signal" (paragraph [0012]). Ebisawa discloses adaptive signal processing as a remedy for an "unrealistic level" of processing volume, wherein, a plurality of received ultrasound signals undergo a varying number of processing steps dependent on set parameters (e.g., matrix dimensions).” Wherein set parameters are seen as including communication speed of wireless transmission)
However, the modified system of Li, in view of Sabol, and in view of Ebisawa does not disclose when a communication speed of the communication unit is lower than a predetermined value and when the communication speed of the communication unit is higher than the predetermined value.
In the similar field of interconnectable ultrasound transducer probes and related methods and apparatuses, Rothberg discloses when a communication speed of the communication unit is lower than a predetermined value and when the communication speed of the communication unit is higher than the predetermined value (Col. 17, lines 23-35, “When the interfaces 308a and 308b represent different types of physical interfaces, they may differ in the communication protocols supported and/or the speed of data communication supported (i.e., the data rate supported). For example, interface 308a may be a higher speed interface while interface 308b may be a lower speed interface. Thus, the Wherein the higher and lower speed interfaces are seen as communication speeds higher or lower than a predetermined value)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Li, in view of Sabol, and in view of Ebisawa with a higher or lower speed interface as disclosed by Rothberg. The motivation being that the teaching would lead one of ordinary skill to modify the prior art reference or combine the prior art reference teachings to arrive at the claimed invention (see MPEP 2143). 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034.  The examiner can normally be reached on M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.V.B./Examiner, Art Unit 3793   


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793